740 N.W.2d 255 (2007)
Beth HOFFMAN, Personal Representative of the Estate of Edgar Brown, Deceased, Plaintiff-Appellant,
v.
Peter BARRETT and Battle Creek Health Systems, Defendants-Appellees.
Docket No. 134295. COA No. 258982.
Supreme Court of Michigan.
October 29, 2007.
On order of the Court, the application for leave to appeal the May 22, 2007 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Mullins v. St. Joseph Mercy Hosp. (Docket No. 131879) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.